Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive.
Applicant argues, at the top of page 10, that Schnelle is non-analogous art. In response to applicant's argument that Schnelle is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Schnelle is reasonably pertinent to the particular problem with which the applicant was concerned in which the problem at hand is determining how to form an internal seat of a tubular for an internal moveable component to rest upon and/or to restrict further movement of the internal component from traveling in a particular direction.
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
Some of applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
In view of the claim amendments that change the scope of the claims, a revised rejection and interpretation of the references are provided below which relate to the previous combination of Quero in view of Schnelle.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 101 rejection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al. US9175535.
Interpretation “A”: Alternative Interpretation of the agitator (Gregory; a plurality of internal fly wheels/motors 36).
Regarding independent claim 1, Gregory discloses, in Figures 1-16,
A coiled tubing string (Gregory; Fig. 1-16; coiled tubular drill string 104; col. 7:30-31 “coiled”; in cooperation with a coiled tubing unit 102) comprising an agitator (Gregory; a plurality of internal fly wheels/motors 36) mounted within an interior of the coiled tubing string at an intermediate position between an uphole end and a downhole end of the tubing string (Gregory; Fig. 1); and in which the agitator comprises a plurality of agitators (Gregory; a plurality of internal fly wheels/motors 36) mounted and spaced from one another within the interior of the coiled tubing string at different respective intermediate positions along at least a portion of a longitudinal length of the coiled tubing string (Gregory; Fig. 1).

Interpretation “B”: Alternative Interpretation of the agitator (Gregory; plurality of gyro harmonic wheel sections 12, 14, and 16).
Regarding independent claim 1, Gregory discloses, in Figures 1-16,
A coiled tubing string (Gregory; Fig. 1-16; coiled tubular drill string 104; col. 7:30-31 “coiled”; in cooperation with a coiled tubing unit 102) comprising an agitator (Gregory; plurality of gyro harmonic wheel sections 12, 14, and 16) mounted within an interior of the coiled tubing string at an intermediate position between an uphole end and a downhole end of the tubing string (Gregory; Fig. 1); and in which the agitator comprises a plurality of agitators (Gregory; plurality of gyro harmonic wheel sections 12, 14, and 16) mounted and spaced (Gregory; Fig. 1; spacing provided between consecutive inlet dome chambers 26/27 and expansion chambers/outlets 30) from one another within the interior of the coiled tubing string at different respective intermediate positions along at least a portion of a longitudinal length of the coiled tubing string (Gregory; Fig. 1).

Interpretation “B”: Alternative Interpretation of the agitator.
Regarding claim 7, Gregory discloses The coiled tubing string of claim 1 in which, for each of the plurality of agitators (Gregory; plurality of gyro harmonic wheel sections 12, 14, and 16): the agitator is a fluid-actuated agitator (Gregory; Fig. 1 and 2B); the agitator defines a fluid passageway (Gregory; fluid inlet 28) between an uphole end and a downhole end (Gregory; fluid outlet 30) of the agitator (Gregory; Fig. 1 and 2B); and the agitator has a motor that rotates and vibrates under flow through the fluid passageway (Gregory; Fig. 1 and 2B).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quero et al. US20210404291.
Regarding independent claim 25, Quero discloses, in Figures 1A-1B and 2,
A method (Quero; Fig. 1A-1B and 2) comprising: forming or installing a seat (Quero; [0020] dart 118 lands at a seat such as a receiving feature of tubing string 112; [0022] landing by engaging “a receiving feature on the inner surface of the tubing string 112”) within an interior of a coiled tubing string (Quero; Fig. 1A; coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) at an intermediate position between an uphole end and a downhole end of the coiled tubing string (Quero; Fig. 1A; [0020] dart 118 lands at a particular location); conveying an agitator (Quero; Fig. 1B and 2; dart 118/200; [0027] “agitator tool”) through the interior of the coiled tubing string until the agitator contacts the seat (Quero; [0020] dart 118 lands at a seat such as a receiving feature of tubing string 112; [0022] landing by engaging “a receiving feature on the inner surface of the tubing string 112”); and after the agitator is conveyed to the seat (Quero; Fig. 1A), forming or installing a second seat within the interior of the coiled tubing string to retain the agitator between the first seat and the second seat (Quero; [0024-0025] installing an additional/second dart 118 that couples with the first dart 118 and further helps to secure, anchor, and retain the first dart 118 at the same landing location to further prevent the first dart 118 from moving uphole).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 12-16, 19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. US9175535 in view of Schnelle et al. US4611374.
Interpretation “A”: Alternative Interpretation of the agitator.
Regarding claim 2, Gregory discloses The coiled tubing string of claim 1 in which, for each of the plurality of agitators (Gregory; a plurality of internal fly wheels/motors 36), an inner wall of the coiled tubing string form a seat upon which the agitator sits (Gregory; Fig. 2B; wall 42 of fly wheel chamber 38 provides an uphole-positioned seat and a downhole-positioned seat for fly wheel 36 of each gyro harmonic wheel sections 12, 14, and 16; the wall 42 is a part of the coiled tubing string).
Gregory does not disclose an inner wall of the coiled tubing string is indented to form a seat upon which the agitator sits.
Schnelle teaches an inner wall of the tubing string is indented to form a seat upon which the agitator sits (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the coiled tubing string as taught by Gregory to include indentations as taught by Schnelle to yield an inner wall of the coiled tubing string is indented to form a seat upon which the agitator sits for the purpose of creating an integral assembly that reduces assembly time and assembly labor (Schnelle; col. 1:22-32 reduce assembly time and assembly labor).
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Schnelle is reasonably pertinent to the particular problem with which the applicant was concerned in which the problem at hand is determining how to form an internal seat of a tubular for an internal moveable component to rest upon and/or to restrict further movement of the internal component from traveling in a particular direction.

Interpretation “A”: Alternative Interpretation of the agitator.
Regarding claim 3, modified Gregory teaches the invention substantially as claimed as described above, and The coiled tubing string of claim 2 in which, for each of the plurality of agitators, the coiled tubing string is one or both crimped or dimpled to form the seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30).

Interpretation “A”: Alternative Interpretation of the agitator.
Regarding claim 4, modified Gregory teaches the invention substantially as claimed as described above, and The coiled tubing string of claim 2 in which, for each of the plurality of agitators: the seat is an uphole facing seat (Gregory; Fig. 2B; wall 42 of fly wheel chamber 38 provides a downhole-positioned seat with a seat facing upwards/uphole); the inner wall of the coiled tubing string is indented to form a downhole facing seat (Gregory; Fig. 2B; wall 42 of fly wheel chamber 38 provides an uphole-positioned seat with a seat facing downwards/downhole); and the agitator is retained between the uphole facing seat and the downhole facing seat (Gregory; Fig. 2B).

Interpretation “A”: Alternative Interpretation of the agitator.
Regarding claim 5, modified Gregory teaches the invention substantially as claimed as described above, and The coiled tubing string of claim 2 in which, for each of the plurality of agitators, an outer housing of the agitator contacts the seat in use (Gregory; Fig. 2B; fly wheel 36 is an outer housing for offset weights 44, and the outer housing makes contact with the seat using teeth 46).

Applicable to both Interpretations “A” and “B”.
Regarding claim 12, modified Gregory teaches the invention substantially as claimed as described above, and The coiled tubing string of claim 1 in which the coiled tubing string is disposed below ground within a well that penetrates a formation within the earth (Gregory; Fig. 1 and 3A-3B).

Applicable to both Interpretations “A” and “B”.
Regarding claim 13, modified Gregory teaches the invention substantially as claimed as described above, and The coiled tubing string of claim 12 in which the coiled tubing string forms a drilling string (Gregory; Fig. 1-16).

Applicable to both Interpretations “A” and “B”.
Regarding claim 14, modified Gregory teaches the invention substantially as claimed as described above, and A method, comprising operating the coiled tubing string of claim 12 within the well to cause the plurality of agitators to vibrate (Gregory; Fig. 1-16).

Regarding independent claim 15, Quero discloses, in Figures 1A-1B and 2,
A method (Quero; Fig. 1A-1B and 2) comprising: forming or installing a seat (Quero; [0020] dart 118 lands at a seat such as a receiving feature of tubing string 112; [0022] landing by engaging “a receiving feature on the inner surface of the tubing string 112”) within an interior of a coiled tubing string (Quero; Fig. 1A; coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) at an intermediate position between an uphole end and a downhole end of the coiled tubing string (Quero; Fig. 1A; [0020] dart 118 lands at a particular location), in which forming the seat is accomplished and an exterior of the coiled tubing string (Quero; coiled tubing 112); and conveying an agitator (Quero; Fig. 1B and 2; dart 118/200; [0027] “agitator tool”) through the interior of the coiled tubing string until the agitator contacts the seat (Quero; [0020] dart 118 lands at a seat such as a receiving feature of tubing string 112; [0022] landing by engaging “a receiving feature on the inner surface of the tubing string 112”).
Quero does not disclose in which forming the seat is accomplished by one or both crimping and dimpling an exterior of the coiled tubing string.
Schnelle teaches in which forming the seat is accomplished by one or both crimping and dimpling an exterior of the tubing string (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the coiled tubing string as taught by Quero to include crimping/dimpling indentations as taught by Schnelle to yield in which forming the seat is accomplished by one or both crimping and dimpling an exterior of the coiled tubing string for the purpose of creating an integral assembly that reduces assembly time and assembly labor (Schnelle; col. 1:22-32 reduce assembly time and assembly labor).
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Schnelle is reasonably pertinent to the particular problem with which the applicant was concerned in which the problem at hand is determining how to form an internal seat of a tubular for an internal moveable component to rest upon and/or to restrict further movement of the internal component from traveling in a particular direction.

Regarding claim 16, modified Quero teaches the invention substantially as claimed as described above, and The method of claim 15 further comprising, after the agitator is conveyed to the seat, forming or installing a second seat within the interior of the coiled tubing string to retain the agitator between the first seat and the second seat (Quero; [0024-0025] installing an additional/second dart 118 that couples with the first dart 118 and further helps to secure, anchor, and retain the first dart 118 at the same landing location to further prevent the first dart 118 from moving uphole).

Regarding claim 19, modified Quero teaches the invention substantially as claimed as described above, and The method of claim 15 in which conveying further comprises applying fluid pressure in a first direction within the interior of the coiled tubing string (Quero; [0015] pumping the dart).

Regarding independent claim 23, modified Quero teaches the invention substantially the same as described above in reference to independent claim 15, and
A coiled tubing string (Quero; Fig. 1A; coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) comprising an agitator (Quero; Fig. 1B-2; dart 118/200; [0027] “agitator tool”) mounted within an interior of the coiled tubing string at an intermediate position between an uphole end and a downhole end of the coiled tubing string (Quero; Fig. 1A; [0020] dart 118 lands at a particular location), in which: an inner wall of the coiled tubing string is indented (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30) to form a seat (Quero; [0020] dart 118 lands at a seat such as a receiving feature of tubing string 112; [0022] landing by engaging “a receiving feature on the inner surface of the tubing string 112”) upon which the agitator sits (Quero; Fig. 1A); and the tubing string is one or both crimped or dimpled to form the seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30).

Regarding independent claim 24, Quero discloses, in Figures 1A-1B and 2,
A coiled tubing string (Quero; Fig. 1A; coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) comprising an agitator (Quero; Fig. 1B and 2; dart 118/200; [0027] “agitator tool”) mounted within an interior of the coiled tubing string at an intermediate position between an uphole end and a downhole end of the coiled tubing string (Quero; Fig. 1A; [0020] dart 118 lands at a particular location), in which: an inner wall of the coiled tubing string is to form a seat (Quero; [0020] dart 118 lands at a seat such as a receiving feature of tubing string 112; [0022] landing by engaging “a receiving feature on the inner surface of the tubing string 112”) upon which the agitator sits (Quero; Fig. 1A); and the agitator is retained (Quero; [0020] dart 118 lands at a seat such as a receiving feature of tubing string 112; [0022] landing by engaging “a receiving feature on the inner surface of the tubing string 112”).
Quero does not disclose an inner wall of the coiled tubing string is indented to form a seat upon which the agitator sits; the seat is an uphole facing seat; the inner wall of the coiled tubing string is indented to form a downhole facing seat; and the agitator is retained between the uphole facing seat and the downhole facing seat.
Schnelle teaches an inner wall of the tubing string is indented to form a seat upon which the agitator sits; the seat is an uphole facing seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30); the inner wall of the tubing string is indented to form a downhole facing seat (Schnelle; Fig. 1; crimped retaining indentation 14); and the agitator is retained between the uphole facing seat and the downhole facing seat (Schnelle; Fig. 1; crimped preseat indentation 12 and crimped retaining indentation 14 secure poppet 30).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the coiled tubing string as taught by Quero to include an uphole facing seat and a downhole facing seat as taught by Schnelle to yield an inner wall of the coiled tubing string is indented to form a seat upon which the agitator sits; the seat is an uphole facing seat; the inner wall of the coiled tubing string is indented to form a downhole facing seat; and the agitator is retained between the uphole facing seat and the downhole facing seat for the purpose of creating an integral assembly that reduces assembly time and assembly labor (Schnelle; col. 1:22-32 reduce assembly time and assembly labor) and for providing a way to securely anchor the agitator at a predetermined particular location within the coiled tubing string.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 in view of Schnelle et al. US4611374 as applied to claim 15 above, and further in view of Echols et al. US9726004.
Regarding claim 18, modified Quero teaches the invention substantially as claimed as described above, and The method of claim 15 further comprising the agitator is in the intermediate position (Quero; Fig. 1A; [0020] dart 118/200 lands at any intermediate position along tubing string 112).
Modified Quero does not teach using an agitator position sensor to confirm that the agitator is in the intermediate position.
Echols teaches using an agitator position sensor to confirm that a downhole element/structure/equipment is in the intermediate position (Echols; Fig. 5; electric gauges 412 that detect vibration with the use of accelerometers to “sense a location” and communicates the sensed/determined location via electric cable 418; col. 5:48-67 “sense a location”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Quero to include an agitator position sensor as taught by Echols to yield using an agitator position sensor to confirm that the agitator is in the intermediate position for the purpose of determining the location of downhole equipment and events so that the operator can proceed with operations with the knowledge that downhole equipment have been installed at the correct positions/depths within a wellbore.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 in view of Schnelle et al. US4611374 as applied to claim 15 above, and further in view of Bomersbach et al. US20210215469.
Regarding claim 20, modified Quero teaches The method of claim 15 further comprising, forming or installing the seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30), the interior to a drift inner diameter of the coiled tubing string (Quero; coiled tubing 112).
Modified Quero is silent regarding further comprising, prior to forming or installing the seat, passing a drift tool through the interior to confirm a drift inner diameter of the coiled tubing string.
Bomersbach teaches further comprising, prior to, passing a drift tool through the interior to confirm a drift inner diameter of the tubing string (Bomersbach; [0005]; [0031] drift element 32).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Quero to include an initial drifting step prior to seat forming as taught by Bomersbach to yield prior to forming or installing the seat, passing a drift tool through the interior to confirm a drift inner diameter of the coiled tubing string for the purpose of “verifying the inner diameter of the tubulars” to prevent/avoid tools/objects from getting stuck in the tubing string (Bomersbach; [0005] “Verifying the inner diameter of the tubulars”).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 in view of Schnelle et al. US4611374 as applied to claim 15 above, and further in view of Samuel US11261685.
Regarding claim 21, modified Quero teaches the invention substantially as claimed as described above, and The method of claim 15 further comprising: inserting the coiled tubing string within a well that penetrates a formation within the earth (Quero; Fig. 1A); and using the coiled tubing string to the well (Quero; Fig. 1A).
Modified Quero is silent regarding using the coiled tubing string to drill or ream the well.
Samuel teaches using the tubing string to drill or ream the well (Samuel; Fig. 1; drill string 108 includes a downhole drilling motor 152 and a drill bit 114 for drilling deviated well sections).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and the coiled tubing string as taught by modified Quero to include a drilling motor and drill bit and using the coiled tubing string to drill or ream the well as taught by Samuel for the purpose of drilling/reaming out obstacles/blockages in a wellbore and/or to extend the length of a wellbore.

Regarding claim 22, modified Quero teaches the invention substantially as claimed as described above, and The method of claim 21 in which the coiled tubing string is moved sufficiently down the well to position the agitator within a horizontal or deviated part of the well (Samuel; Fig. 1; drill string 108 includes a downhole drilling motor 152 and a drill bit 114 for drilling deviated well sections; col. 8:30-32 “horizontal portion of a wellbore”).

Allowable Subject Matter
Claim(s) 6 and 8-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	8/15/22